Bank of America and Merrill Lynch2009 Consumer ConferenceMarch 12, Charming Shoppes, Inc. 2 This presentation contains certain forward-looking statements within the meaning of the Private SecuritiesLitigation Reform Act of 1995 concerning the Company's operations, performance, and financial condition.Such forward-looking statements are subject to various risks and uncertainties that could cause actual resultsto differ materially from those indicated. Such risks and uncertainties may include, but are not limited to: thefailure to find a suitable permanent replacement for the Company's former Chief Executive Officer within areasonable time period, the failure to consummate our identified strategic solution for our other non-coreassets, the failure to effectively implement our planned consolidation, cost and capital budget reduction plansand store closing plans, the failure to implement the Company's business plan for increased profitability andgrowth in the Company's retail stores and direct-to-consumer segments, the failure to effectively implement theCompany's plans for a new organizational structure and enhancements in the Company's merchandise andmarketing, the failure to effectively implement the Company's plans for the transformation of its brands to avertical specialty store model, the failure to achieve increased profitability through the adoption by theCompany's brands of a vertical specialty store model, the failure to achieve improvement in the Company'scompetitive position, the failure to continue receiving financing at an affordable cost through the availability ofour credit card securitization facilities and through the availability of credit we receive from our suppliers andtheir agents, the failure to maintain efficient and uninterrupted order-taking and fulfillment in our direct-to-consumer business, changes in or miscalculation of fashion trends, extreme or unseasonable weatherconditions, economic downturns, escalation of energy costs, a weakness in overall consumer demand, thefailure to find suitable store locations, increases in wage rates, the ability to hire and train associates, trade andsecurity restrictions and political or financial instability in countries where goods are manufactured, theinterruption of merchandise flow from the Company's centralized distribution facilities, competitive pressures,and the adverse effects of natural disasters, war, acts of terrorism or threats of either, or other armed conflict,on the United States and international economies. These, and other risks and uncertainties, are detailed in theCompany's filings with the Securities and Exchange Commission, including the Company's Annual Report onForm 10-K for the fiscal year ended February 2, 2008, our Quarterly Reports on Form 10-Q and other Companyfilings with the Securities and Exchange Commission. Charming Shoppes assumes no duty to update or reviseits forward-looking statements even if experience or future changes make it clear that any projected resultsexpressed or implied therein will not be realized. Forward-Looking Statements 3 Eric M. SpecterExecutive Vice President and CFOSteven R. WishnerSenior Vice President, Finance Eric M. SpecterExecutive Vice President and CFOSteven R. WishnerSenior Vice President, Finance 4 * Management Estimate 5 Strategies To Navigate This EconomicClimate And Ensure Our Long-Term Viability •Maintain Our Strong Balance Sheet And CapitalStructure •Preserve Our Liquidity Position •Continue To Generate Cash •Execute On Our Business Transformation Initiatives 6 ($ in millions) 1/31/091 2/2/08 Cash and Available-For-Sale Securities $100 $74 Merchandise Inventories $267 $330 Borrowings On Revolving Line Of Credit $0 $0 Long-Term Debt2 $312 $315 •We Navigated Through One Of The Most Challenging RetailEnvironments In Decades And Grew Cash Balances In Both The4th Quarter And Fiscal Year 2009 •Inventories Decreased 19% From Beginning Of Fiscal Year (1) Management Estimates (2) $275 Million Of Long-Term Debt Is Due 2014 Selected Balance Sheet Data 7 Capital Structure: Revolving Line of Credit And Convertible Debt •Revolving Line of Credit >No Borrowings At End Of Fiscal Year >$375 Million Committed Line Of Credit, In Effect Until July 2010 >Debt Structure Includes No Financial Covenants Until We HaveBorrowed 90% Of Availability •Convertible Debt >$275 Million Convertible Debenture Issued In April 2007 >1.125% Notes Due >No Financial Covenants 8 Capital Structure: Asset Securitization Program * Management Estimates •We Securitize Our Proprietary Credit Card Receivables InOrder To Improve Overall Liquidity •Balances As of
